Exhibit 10.1

 

[g32251mmi001.jpg]

Law Offices

 

 

 

 

Intellectual Property Law
and Related Litigation

1420 Fifth Avenue, Suite 2800
Seattle, Washington 98101-2347

 

 

206.682.8100 phone
206.224.0779 fax
www.cojk.com

 

November 23, 2009

 

VIA E-MAIL (Please confirm receipt)
E-mail: marla.park@thq.com

 

Ms. Marla Park

Contracts Analyst

Business and Legal Affairs
THQ Inc.

29903 Agoura Road

Agoura Hills, CA 91301

 

Re:

(1) AMENDMENT LETTER to Confirm Change in Confidential First Renewal License
Agreement for Nintendo DS and Nintendo DSi (EEA, Australia and New Zealand), and

 

(2) REVISED Confidential First Renewal License Agreement for the WiiTM Console
(EEA, Australia and New Zealand)
Our References: NCLD-7-12269 / -12827

 

Dear Marla:

 

This Amendment Letter is in response to THQ’s advice regarding the closing of
its offices THQ Nordic and THQ International GmbH, as confirmed by instructions
received from Nintendo of Europe.

 

This Amendment Letter confirms that the above-referenced Confidential First
Renewal License Agreement for Nintendo DS and Nintendo DSi (EEA, Australia and
New Zealand) (“DS Renewal”), having an effective date of July 20, 2008, is
amended to delete reference to THQ’s offices THQ Nordic and THQ International
GmbH, as parties to the DS Renewal. Except for this change in Licensee’s
entities, the DS Renewal remains the same. Please add a copy of this letter to
your DS Renewal agreement records.

 

Further, attached is the REVISED Confidential First Renewal License Agreement
for the WiiTM  Console (EEA, Australia and New Zealand) (“Wii Renewal”). From
the Wii  Renewal agreement sent to THQ Inc., on September 24, 2009, THQ’s
offices THQ Nordic and THQ International GmbH have been deleted at the
Introductory Paragraph and in the signature block therein.

 

If the revised Wii Renewal agreement is now in order, please print two originals
(or more, if THQ requires more than one original) for signature by all the THQ
entities, for return to us. We

 

--------------------------------------------------------------------------------


 

will then have the Wii Renewal executed by Nintendo Co., Ltd., and will
thereafter return THQ’s original(s) to you.

 

Please confirm receipt of this e-mail. Please contact us if you have any
questions, and please include our reference numbers in all correspondence
regarding these matters.

 

 

Very truly yours,

 

 

 

CHRISTENSEN O’CONNOR

 

JOHNSON & KINDNESSPLLC

 

 

 

 

 

/s/ Jerald E. Nagae

 

Jerald E. Nagae

 

Direct Dial (206) 695-1705

 

E-mail: nagae@cojk.com

 

JEN:hjd

 

Attachments:

Amendment Letter for DS Renewal (EEA)
REVISED Wii Renewal (EEA)

 

2

--------------------------------------------------------------------------------

 